 8:16-cv-00367-RFR-SMB Doc # 117 Filed: 12/17/18 Page 1 of 3 - Page ID # 2400



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

THE MEHNER FAMILY TRUST,                              Case No. 8:16-cv-00367
RAYMOND H. MEHNER, MARK A.
MEHNER, ANDREA L. MEHNER,
ANTHONY Q. MEHNER, and
DANIELLE N. MEHNER,


Plaintiffs,                                       MOTION TO WITHDRAW

vs.

U.S. BANK NATIONAL ASSOCIATION,
KOZENY & MCCUBBIN, L.C. A Missouri
Limited Liability Corporation, WELLS
FARGO BANK, N.A., and REO ASSET
MANAGEMENT COMPANY LLC,
Defendants.



        COMES NOW Benjamin E. Maxell of the firm of GOVIER, KATSKEE, SUING & MAXELL,
PC, LLO, and hereby moves the Court for an Order permitting him to withdraw as counsel of
record for the Plaintiffs.

        WHEREFORE, movant prays for an Order of this Court permitting his withdrawal as
counsel.

        DATED: December 17, 2018.
 8:16-cv-00367-RFR-SMB Doc # 117 Filed: 12/17/18 Page 2 of 3 - Page ID # 2401



                                     THE MEHNER FAMILY TRUST
                                     RAYMOND H. MEHNER
                                     BARBARA A. MEHNER
                                     MARK A. MEHNER
                                     ANDREA L. MEHNER
                                     ANTHONY Q. MEHNER
                                     DANIELLE N. MEHNER
                                     Plaintiffs'


                                     By:      /s/ Benjamin E. Maxell                .
                                             Benjamin E. Maxell, #22689
                                             Govier, Katskee, Suing & Maxell, PC, LLO
                                             10404 Essex Court, Suite 100
                                             Omaha, Nebraska 68114
                                             ben@katskee.com
                                             Phone: (402) 391-1697
                                             Fax: (402) 391-8932




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2018, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system. Participants in the case who are registered
CM/ECF users will be served by the CM/ECF system:

Douglas W. Krenzer
dkrenzer@lpdbhlaw.com
Matthew E. Eck
meck@lpdbhlaw.com
LOCHER PAVELKA DOSTAL
BRADDY & HAMMES, LLC
200 The Omaha Club
2002 Douglas Street
Omaha, Nebraska 68102
 8:16-cv-00367-RFR-SMB Doc # 117 Filed: 12/17/18 Page 3 of 3 - Page ID # 2402



mpelster@crokerlaw.com
Martin Pelster
dskalka@crokerlaw.com
David J. Skalka
dtrue@crokerlaw.com
Derek C. True
CROKER, HUCK, KASHER, DeWITT
ANDERSON & GONDERINGER, L.L.C.
2120 South 72nd Street, Suite 1200
Omaha, NE 68124

jmorrow@mwklaw.com
James C. Morrow
MORROW WILLNAUER KLOSTERMAN
CHURCH, L.L.C.
8330 Ward Parkway, Suite 300
Kansas City, Missouri 64114

jjorgensen@mwklaw.com
Julie A. Jorgensen
MORROW WILLNAUER KLOSTERMAN
CHURCH, L.L.C.
1299 Farnam, Suite 250
Omaha, Nebraska 68102
                                        /s/ Benjamin E. Maxell      .
